 

Exhibit 10.3

 

SECOND AMENDMENT TO AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT
(this “Amendment”) is effective as of October 11, 2013, by and among OMEGA
PROTEIN CORPORATION, a Nevada corporation (the “Parent”), and OMEGA PROTEIN,
INC., a Virginia corporation (collectively with the Parent, the “Borrowers”),
together with the other parties identified as “Obligors” on the signature page
hereto and such other parties that may become Obligors hereunder after the date
hereof (together with the Borrowers, individually an “Obligor”, and collectively
the “Obligors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as administrative agent (the “Administrative
Agent”) for the Secured Parties (as defined below).

 

R E C I T A L S:

 

A.     Pursuant to that certain Amended and Restated Loan Agreement (as
heretofore or hereafter amended, modified, restated or supplemented from time to
time, the “Loan Agreement”) dated as of March 21, 2012, by and among
Administrative Agent, Lenders, and Borrowers, Lenders made certain Loans to
Borrowers.

 

B.     Wisconsin Specialty Protein, LLC, a Wisconsin limited liability company
(“WSP”) has joined in the Loan Agreement as a Loan Party pursuant to that
certain Joinder Agreement and Consent and Waiver dated February 27, 2013, and
WSP has guaranteed the Secured Obligations pursuant to that certain Guaranty
Agreement of even date therewith.

 

C.     WSP is to grant a first priority Lien on all of its assets to
Administrative Agent for the benefit of the Secured Parties pursuant to that
certain Amended and Restated Security and Pledge Agreement (as heretofore or
hereafter amended, modified, restated or supplemented from time to time, the
“Security Agreement”) dated March 21, 2012, executed by each of the Obligors
party thereto, as debtors, in favor of Administrative Agent for benefit of the
Secured Parties, as secured parties. The grant of that Lien has been postponed,
pending the termination of certain prior Liens in favor of WSP’s landlord, WSP
Reedsburg Properties, LLP, which will be terminated contemporaneously with the
execution of this Amendment.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.     Definitions.

 

(a)     The terms “Administrative Agent,” “Amendment,” “Borrowers,” “Loan
Agreement,” “Merger Sub,” “Parent,” “Security Agreement,” and “WSP,” shall have
the meanings set forth hereinabove.

 

(b)     All capitalized terms used but not defined herein shall have the same
meaning as set forth in the Security Agreement; specifically, and without
limitation, the following terms are defined in the Security Agreement:
“Collateral.”

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     All capitalized terms used but not defined herein and not defined in the
Security Agreement shall have the same meaning as set forth in the Loan
Agreement; specifically, and without limitation, the following terms are defined
in the Loan Agreement: “Domestic Subsidiary,” “Lenders,” “Lien,” “Loans,” “Loan
Documents,” “Obligor(s),” “Secured Obligations,” and “Secured Parties”.

 

2.     Grant of Security Interest.

 

(a)     WSP, to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing lien on and security interest in,
and a right of set off against, any and all right, title and interest of WSP in
and to all of the Collateral in which it has any rights, including without
limitation that listed on the attached Schedule; and

 

(b)     Obligors hereby amend Schedule 2(v) to the Security Agreement by adding
the intellectual property described in Schedule 2(v)-1 attached hereto.

 

3.     Representations, Warranties and Covenants. The representations,
warranties and covenants of the Obligors contained in the Security Agreement are
hereby again made and confirmed by each Obligor to Administrative Agent and are
in full force and effect as of the date hereof.

 

4.     Limitations. It is understood and agreed that nothing contained herein
shall in any manner or way release, affect or impair: (a) the existence of the
Secured Obligations or the Liens created by the Loan Documents, (b) the
enforceability of the Liens created by, and the rights and remedies of
Administrative Agent under the Loan Documents, or (c) the liability of Borrowers
or any other Loan Party under the Loan Agreement or any other Loan Document.

 

5.     Continuance of Notes and Loan Documents. Except as expressly modified by
the terms and provisions of this Amendment: (i) each and every one of the terms
and provisions of the Loan Agreement, the Security Agreement and the other Loan
Documents are hereby confirmed and ratified as in full force and effect, and
(ii) all rights, remedies, titles, Liens, and equities evidenced by the Loan
Agreement, the Security Agreement and the other Loan Documents, are hereby
acknowledged by each Obligor to be valid and subsisting and are hereby
recognized, renewed, extended, modified and continued in full force and effect
to secure the payment of the Secured Obligations.

 

6.     Law. THIS AMENDMENT SHALL BE CONSTRUED UNDER AND IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, EXCEPT AS TO MATTERS OF CONFLICTS OF LAWS.

 

7.     Successors in Interest. This Amendment shall be binding upon each Obligor
that is a party to this Amendment, its successors and assigns and shall inure,
together with the rights and remedies of the Administrative Agent and the
Secured Parties under the Security Agreement, as amended by this Amendment, to
the benefit of the Administrative Agent and the Secured Parties, and their
respective successors and permitted assigns.

 

 
2

--------------------------------------------------------------------------------

 

 

8.     Counterparts. This Amendment may be executed in several counterparts,
each copy of which shall serve as an original for all purposes, but all copies
shall constitute but one and the same agreement.

 

9.     Gender. Wherever the context shall solely require, all words herein in
the male gender shall be deemed to include the female or neuter gender, all
singular words shall include the plural and all plural words shall include the
singular.

 

10.     Exhibits. All exhibits hereto are fully incorporated herein by this
reference for all purposes as though fully set out herein.

 

11.     Recitals. The recitals contained in this Amendment are true and correct.

 

12.     Modifications. This Amendment cannot be changed or terminated except by
an instrument in writing signed by the party against whom the enforcement of any
change or termination is sought. THIS WRITTEN AGREEMENT AND THE OTHER AGREEMENTS
CONTEMPLATED BY THE LOAN AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

 
3

--------------------------------------------------------------------------------

 

 

EXECUTED, to be effective as of the date set forth in the opening paragraph
hereof.

 

OBLIGORS:

 

OMEGA PROTEIN CORPORATION   OMEGA PROTEIN, INC.                           By:
/s/ Andrew Johannesen   By: /s/ Andrew Johannesen     Andrew Johannesen    
Andrew Johannesen     Executive Vice President and     Vice President and
Treasurer     Chief Financial Officer        

 



PROTEIN FINANCE COMPANY   OMEGA SHIPYARD, INC.                           By: /s/
Andrew Johannesen   By: /s/ Andrew Johannesen     Andrew Johannesen     Andrew
Johannesen     Vice President and Treasurer     Vice President and Treasurer  



  







PROTEIN INDUSTRIES, INC.   CYVEX NUTRITION, INC.                           By:
/s/ Andrew Johannesen   By: /s/ Andrew Johannesen     Andrew Johannesen    
Andrew Johannesen     Vice President and Treasurer     Vice President and
Treasurer  



 



    WISCONSIN SPECIALTY   INCON PROCESSING, L.L.C.   PROTEIN, LLC              
            By: /s/ Andrew Johannesen   By: /s/ Andrew Johannesen     Andrew
Johannesen     Andrew Johannesen     Vice President and Treasurer     Vice
President and Treasurer  



 

 
Signature Page

--------------------------------------------------------------------------------

 

 

  ADMINISTRATIVE AGENT:

WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Administrative Agent                      By: /s/ Geri E. Landa       Geri E.
Landa      

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Signature Page